Citation Nr: 1046550	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee disorder, 
to include as secondary to the Veteran's service-connected 
disabilities.

2. Entitlement to service connection for a right hip condition, 
to include as secondary to the Veteran's service-connected 
disabilities.

3. Entitlement to service connection for a left hip condition, to 
include as secondary to the Veteran's service-connected 
disabilities.

4. Entitlement to service connection for a right ankle disorder, 
to include as secondary to the Veteran's service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1973.  He had additional reserve service from May 1987 
to April 1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

A hearing before the undersigned was held in July 2005, via 
video-conference.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In May 2009, the appeal was remanded so that the Veteran could be 
afforded a VA examination for each of the claims on appeal.  An 
examination was scheduled for August 2009, but the Veteran failed 
to report.  However, the Board finds that there is sufficient 
evidence to raise the question of whether the Veteran received 
the notice of the examination.  

A statement from the Veteran dated in May 2006 showed an address 
in Waldron.  Throughout 2006, the RO sent letters for the Veteran 
to the Waldron address.  An April 2007 statement from the Veteran 
continued to show the Waldron address.   A November 2008 
supplemental statement of the case (SSOC) was sent to the Veteran 
at the Waldron address.  

Although the May 2009 Board decision was sent an address in Alco, 
it appears that the Veteran actually received the decision. In 
August 2009, the Office of the Secretary of VA received a letter 
from the Veteran, with a copy of the May 2009 Board decision 
attached.

Thereafter, in July 2009, the Veteran was sent a notice of a VA 
examination scheduled in August 2009.  The letter went to the 
Waldron address used by the RO since 2006.  There is no sign that 
the examination notice was returned to the VA hospital as 
undeliverable, but the Veteran failed to report for the 
examination.  

In June 2010, the Veteran was sent an SSOC to the address in 
Waldron; however a rating decision issued that same month was 
sent to an address in Hot Springs Village, which was also the 
return address on the envelopes and documents submitted by the 
Veteran after the June 2010 SSOC.  In August 2010, the Board sent 
another letter to the Veteran addressed to the Waldron address, 
and he subsequently sent the AMC notice of the address in Hot 
Springs Valley.  

In light of the above, the Board determines that is not clear 
that the Veteran received the notice letter for the August 2009 
VA examination.  Clearly at some point prior to June 2010, VA 
received notice of the Veteran's new address in Hot Springs 
Valley, since the rating decision was sent to that address.  It 
is not known when the Veteran moved from Waldron to Hot Springs 
Valley, and it is possible he did not receive notice of the 
scheduled VA examination.  Therefore, the Board will give him 
another chance to report for an examination. 

However, the Veteran is hereby advised that it is his 
responsibility to report for any scheduled  examination and to 
cooperate in the development of the claim, and that the 
consequences for failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA orthopedic 
examination.  Send notice to the Hot 
Springs Valley address.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.

2.	The purpose of the VA orthopedic 
examination is to determine the nature 
and etiology of the Veteran's claimed 
right knee, right ankle, and bilateral 
hip disorders.  The examiner should be 
provided with the Veteran's claims 
folder and a copy of this REMAND. 

After a review of the evidence, the 
examiner should answer the question, what 
is the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's right knee, right ankle and 
bilateral hip disorders are caused by or 
are the result of his service-connected 
left knee and left ankle disorders, as 
opposed to some other factor or factors?  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

If it is determined that the Veteran's 
right knee, right ankle and bilateral hip 
disorders are not the result of his 
service-connected left knee and left 
ankle disorders, the examiner should then 
address the likelihood (likely, unlikely, 
at least as likely as not), that his 
right knee, right ankle and bilateral hip 
disorders have been aggravated by his 
service-connected left knee and left 
ankle disorders.

The examiner is advised that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
sufficient evidence of aggravation unless 
the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the June 2010 SSOC.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


